Case 3:18-cv-01753-D1RD Document 21 Filed 11/05/18 Page 1 of 2
Case 3:lS-cV-01753-DRD Dneument lO~l Filed 10/25.'18 Page 19 ai 22

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Puerto Rico

José Alberto Vizcarrondo, Joni T. Fan`s and the )

conjugal partnership formed between them §

)

P!ainn]ii’s) )

v. § civil Action No_ 1e1753 (oRn)

Telecinco, lnc., et al )

)

)

- ~ )

Defendam(s) )

SUMMONS IN A CIVIL ACTION
To: (Defendam ’s name and address) Paul Hopgood

~ ' Buchanan Oftioe Center 40 Carretera 165, Suite 201 Guaynabo, PR 00968-8022

A lawsuit has been filed against you.

h Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. 'l`he answer or motion must be served on the plaintiff or plaintist attorney,
whose name and address are! CARLOS R. PAULA, ESQ.

LABOR COUNSELS, LLC
252 AVE. PONCE DE LEON, SU|TE 500
SAN JUAN, PR 00918

lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

PRANCES RIOS DE MORAN, ESQ.
CLERK oFcovig;

csaunazroummu:mo£mt ,
CuwoFmEDoi:wEh'r,nn,An 1
Aumoiuzm Ei.Ecmm¢c nom

:::";::::'nmmm mm . Date:2018.10.25 16:00113
Date: 10/25/2018 ’ -04'00‘

Signana'e of Clerk or Depuly Clerk

    
    
 

Digita|ly signed by Vivlana
1 Diaz-Mulero

 

Case 3:18-cv-01753-DRD Document 21 |_:i|ed 11/05/18 Pa e 2 of 2
Case 3:18-cv-01753-DRD Dot:ument 210-1 Fiied10/25/18 Page Ooi 22

AO 440 (Rev. 06/] 2) Surnmons in a Civil Action (Page 2)

 

Civil Action No. 18~1753 (DRD)

was received by me on (dare) OQA‘ gi ?/O l 22

Date:

PRooF oF sERVIcE `
( T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

This summons for (name afindividmlandrizle, ifan U\ \;\1§"{) 0‘\ 6 9 §

Ei/pers onally served the summons on the individual at lace)q_) C_\/\C\/\i»\£>.q § §§ C€ G':[:z
S\_,;LQ 29 \ (~;\j.k\/U~U<)'Q,/p on (daze) ML`M ’ …bz ~ 'or
f

 

 

Cl l left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

El l served the summons on (name ofind:'vidual) , who is

 

designated by law to accept service of process on behalf of (name ofarganizarion)

 

 

on (daze) ; or
13 I returned the summons unexecuted because ; or
m th€l‘ (speci)j)):
My fees are $ for travel and $ for services, for a total of $ 0_00 .

I declare under penalty of perjury that this information is true.

Ii?l) 2 § Z»Dig /`\Q§

 

 

%dc W?g-Z'": as h

 

 

Prinred name and title
Q\I 1- gained “B: iii/129 , ) § fm
Serv€r'£addre$$

Additional information regarding attempted service, etc:

